Exhibit 10.1

 

  

CONSOL Energy Inc.

Consol Plaza

1800 Washington Road

Pittsburgh, PA 15241-1405

   phone:   412/831-4550    Fax:   412/831-4930    e-mail:  
wlyons@consolenergy.com    Web:   www.consolenergy.com   

WILLIAM J. LYONS

Executive Vice President & Chief Financial Officer

August 24, 2007

Mr. Nicholas J. DeIuliis

5 Penn Center West, Suite 401

Pittsburgh, PA 15276-0102

Dear Nick:

This letter will summarize our agreement regarding your claim for an accrued
benefit under the Retirement Restoration Plan (the “Plan”) of CONSOL Energy,
Inc. (“CONSOL”) based on your 2006 compensation from CNX Gas Corporation, as
well as certain other matters.

CONSOL agrees to pay you as a lump sum $406,951.94, less deductions required by
law (the “Payment”). You understand that you are responsible for all taxes on
the Payment and are in agreement with the form and timing of the Payment. The
Payment is made in exchange for the promises contained in this letter.

In consideration of the Payment, you acknowledge and agree that you have no
claim for any additional monies or benefits whatsoever arising out of the Plan
and you are not entitled to any other “top hat” or non-qualified deferred
compensation benefits or payments, from CONSOL (or any plan CONSOL may sponsor),
either now or in the future. In addition, you acknowledge that you have no right
to or accrued benefits in the Supplemental Retirement Plan approved and adopted
by the Board of Directors of CONSOL at its December 5, 2006 meeting, effective
January 1, 2007.

If the above is agreeable to you, please sign the enclosed copy of this letter
and return it to me for our files.

Very truly yours,

/s/ William J. Lyons                                        

William J. Lyons

ACKNOWLEDGED AND AGREED TO THIS

24th DAY OF August     , 2007,

INTENDING TO BE LEGALLY BOUND HEREBY.

/s/ Nicholas J. DeIuliis                                             